Case 2:65-cv-15556-ILRL-JVM Document 1646 Filed 09/02/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

JOYCE MARIE MOORE, et al                                     *         JUDGE IVAN L. R. LEMELLE

VERSUS                                                       *         CIVI    ACTION NO: 65-15556

TANGIPAHOA PARISH                                                      SECTION B, MAGISTRATE           1
SCHOOL BOARD, et al

*********************************************?t**************************


           MOTION AND ORDER TO SUBSTITUTE INTERESTED PARTY
         NOW INTO COURT comes Melissa Stilley, who with respect represents the

following:


         Melissa Stilley, Superintendent of the Tangipahoa Parish School System, desires

to be substituted in place of Mark Kolwe and Louis Joseph as an interested party in this

matter. Mark Kolwe and Louis Joseph, previous Superintendents of the Tangipahoa

Parish School System, have retired and Melissa Stilley is now the current Superintendent

of the    Tangipahoa Parish School System. Neither the case                        of the plaintiffs nor the
defendant would be prejudiced by allowing this substitution.


         WHEREFORE, Melissa Stilley prays that she be substituted as an interested party

in place of Mark Kolwe and Louis Joseph in this action.


         Hammond, Louisiana,             thi'er,l day of                              2020


                                                                                          a




                                                                  STILLEY,     S


                                                   59656                Road
                                                  Amite LA70422
